DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,040,192. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims appear to be a broader version of the patented claims, broadly sharing common subject matter of a stimulator device/system comprising at least one electrode node to provide stimulation pulses to a patient’s tissue, wherein the stimulator comprises circuitry to source a first current through a first node and a second current through second nodes and selectively couple a current to a selected electrode node, while holding a reference voltage through the first and second nodes.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,549,091. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims appear to be a broader version of the patented claims, broadly sharing common subject matter of a stimulator device/system comprising at least one electrode node to provide stimulation pulses to a patient’s tissue, wherein the stimulator comprises circuitry to source a first current through a first node and a second current through second nodes and selectively couple a current to a selected electrode node.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
     	The claims have been fully considered and would be allowable upon filing of the proper terminal disclaimers, above. The examination history of the related cases have been fully considered, including the most relevant prior art, Marnfeldt et al (US 2013/0310897 A1) and Roy et al (US 2010/0280577 A1) (please refer to parent case 15/695,965, now patent no. 11,040,192, and the Non-Final Rejection mailed on 11/04/2019, wherein the combination of these references were applied but overcome by Applicant’s arguments, since this combination does not teach holding the reference voltage across first and second nodes; also pertinent are the interview records detailing how the pulse of the invention travels through the nodes while the reference voltage is held without variance along the path through the circuit).
The present claims are allowable for the same reasons as the parent application, 15/695,965. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, a circuit comprising at least one electrode node, a digital-to-analog converter, a first resistance (provided by one or more first transistors) comprising a first node, a plurality of resistance branches (as provided by one or more second transistors) leading to a second node, and circuitry provided functions to result in holding a reference voltage (Vref) at a same value and without variance across the first node and the second node, so that Vref is the same from the origin point to the output through an electrode, so that the Vref is held at that value across a plurality of resistances to produce a plurality of currents while using a digital-to-analog converter to amplify a reference current to a first current at a first node, in combination with the other limitations of the claim. The way the pulse travels through the claimed circuitry, while holding a reference voltage to a same value through the first and second nodes of the circuit (“holding the first node and the second node to a reference voltage”, in combination with the recited circuitry), is the allowable subject matter of both the instant application and its parent application.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792